Order, Supreme Court, New York County (A. Klein, J.), entered on March 13,1981, unanimously affirmed. Respondent in Action No. 1 shall recover of appellant in Action No. 1 $75 costs and disbursements of this appeal. The appeals from the orders of said court, entered on June 12,1979 and May 15, 1980, are unanimously dismissed as being superseded by the appeal from the order entered on March 13,1981, without costs and without disbursements. No opinion. Concur — Sullivan, J. P., Carro, Silverman and Milonas, JJ.